Name: Commission Regulation (EEC) No 624/90 of 15 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 90 Official Journal of the European Communities No L 72/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 624/90 of 15 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (J), as last amended by Regulation (EEC) No 589/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 7 to 13 March 1990 for the pound sterling and the Greek drachma tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Greece , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2, 3 , 4, 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Greece' in Parts 1 , 2, 3 , 4, 5 , 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. 4 . Annex IV, C and D, is replaced by Annex IV, C and D, hereto. Article 2 This Regulation shall enter into force on 19 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission (') OJ No L 164, 24 . 6 . 1985 , p. 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . (5) OJ No L 188 , 1 . 7 . 1989, p. 1 . C) OJ No L 63, 12. 3 . 1990, p. 1 . (*) OJ No L 310, 21 . 11 . 1985, p. 4. (*) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 72/2 Official Journal of the European Communities 19. 3 . 90 ANNEXI PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spam PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 20,640 20,640 30,031 30,031 20,640 20,640 19,608 19,608 19,608 18,823 18,823 20,640 20,640 19,608 19,608 25,023 23,578 28,896 9,288 20,000 19,200 20,000 20,000 38,896 27,025 26,353 29,928 29,928 29,928 21,053 20,000 27,451 20,000 20,000 21,053 20,000 20,000 2 270,8 2 270,8 3 304,1 3 304,1 2 270,8 2 270,8 2 157,3 2 157,3 2 157,3 2 071,0 2 071,0 2 270,8 2 270,8 2 157,3 2 157,3 2 753,1 2 $94,2 3 179,2 1 021,9 2 200,4 2 112,4 2 200,4 2 200,4 4 279,4 2 973,4 2 899,4 3 292,7 3 292,7 3 292,7 2 316,2 2 200,4 3 020,2 2 200,4 2 200,4 2 316,2 2 200,4 2 200,4 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 Official Journal of the European Communities No L 72/319 . 3 . 90 Positive Negative CN code Table Additionalcode Notes ¢United Kingdom £ Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France , FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 2290 1104 23 10 1104 23 30 1104 23 90 110429 11 1104 29 15 110429 19 1104 29 31 1104 29 35 110429 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 19,200 21,053 20,000 20,000 20,000 27,451 19,200 33,882 21,053 20,000 22,704 20,000 20,000 20,000 27,451 31,372 20,000 19,200 33,882 26,353 19,200 19,200 21,053 21,053 21,053 21,053 20,000 20,000 20,000 21,053 20,000 20,000 20,000 21,053 20,000 20,000 20,000 15,480 6,192 36,739 27,451 34,902 26,078 30,392 34,881 2 112,4 2 316,2 2 200,4 2 200,4 2 200,4 3 020,2 2 112,4 3 727,8 2 316,2 2 200,4 2 497,9 2 200,4 2 200,4 2 200,4 3 020,2 3 451,7 2 200,4 2 112,4 3 727,8 2 899,4 2 112,4 2 112,4 2 316,2 2 316,2 2 316,2 2 316,2 2 200,4 2 200,4 2 200,4 2 316,2 2 200,4 2 200,4 2 200,4 2 316,2 2 200,4 2 200,4 2 200,4 1 703,1 681,2 4 042,1 3 020,2 3 840,0 2 869,2 3 343,8 3 837,7 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 72/4 Official Journal of the European Communities 19 . 3 . 90 Positive Negative Additional code Notes Germany SpainCN code Table Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM Pta  1 000 kg - O 34,881 31,166 31,166 31,166 31,166 31,166 31,166 31,166 31,166 47,471 40,660 31,166 31,166 31,166 42,518 29,721 31,166 3 837,7 3 429,0 3 429,0 3 429,0 3 429,0 3 429,0 3 429,0 3 429,0 3 429,0 5 222,9 4473,5 3 429,0 3 429,0 3 429,0 4 677,9 3 270,0 3 429,0 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 8,524 17,657 8,524 17,657 8,524 18,266 8,524 18,266 41,279 937,9 1 942,7 937,9 1 942,7 937,9 2 009,7 937,9 2 009,7 4 541,7 2,477 272,5 25,561 51,122 8 822,3 17 644,6 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 o o oo OO oo oo oo oo oo OO bo oo oo oo o o oo oo 40,295 80,590 2,477 28,038 53,599 2,477 42,772 83,067 13 907,7 27815,4 272,5 9 094,8 17 917,1 272,5 14 180,2 28 087,9 7,843 25,561 862,9 8 822,3 19. 3 . 90 Official Journal of the European Communities No L 72/5 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 33 2309 10 51 2309 10 53 I Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom || DM F1 ¢ Pta £ 23-9 23-9 ' 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 7543 7547 7548 7549 7645 7646 7647 7651 7652 ::: 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 oo oo oo oo oo oo oo oo oo oo 0 o oo oo oo oo oo oo oo oo ' 51,122 40,295 80,590 7,843 33,404 58,965 7,843 48,138 88,433 15,480 25,561 51,122 40,295 80,590 15,480 41,041 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 oo 0(0 oo oo o o oo oo oo oo oo oo oo oo oo oo oo oo o o oo oo oo oo oo 66,602 15,480 55,775 96,070 2,477 25,561 51,122 40,295 80,590 2,477 28,038 53,599 2,477 42,772 83,067 7,843 25,561 51,122 40,295 17 644,6 13 907,7 27815,4 862,9 9 685,2 18 507,5 862,9 14 770,6 28 678,3 1 703,1 8 822,3 17 644,6 13 907,7 27 815,4 1 703,1 10 525,4 19 347,7 1 703,1 15 610,8 29 518,5 272,5 8 822,3 17 644,6 I 13 907,7 27 815,4 272,5 9 094,8 17 917,1 272,5 14 180,2 28 087,9 862,9 8 822,3 17 644,6 13 907,7 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 72/6 Official Journal of the European Communities 19 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Put Esc 1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 &gt;0 )C) )0 )0 &gt;0 )0 )0 o O oo oo oo oo oo oo oo oo oo oo oo oo 80,590 7,843 33,404 58,965 7,843 48,138 88,433 15,480: 25,561 51,122 40,295 80,590 15,480 41,041 66,602 15,480 55,775 96,070 27 815,4 862,9 9 685,2 18 507,5 862,9 14 770,6 28 678,3 1 703,1 8 822,3 17 644,6 13 907,7 27 815,4 1 703,1 10 525,4 19 347,7 1 703,1 15610,8 29 518,5 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 19. 3 . 90 Official Journal of the European Communities No L 72/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spam Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pea Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg - 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 4,139 3,520 4,139 5,382 7,804 6,028 6,028 8,719 4,682 8,719 6,028 6,028 5,382 7,804 6,028 6,028 8,719 4,682 8,719 6,028 6,028 2,153 2,368 1,292 7,804 6,028 15,177 11,948 4,682 7,804 6,889 7,535 6,028 8,719 8,719 6,028 6,028 11,948 15,016 164,9 140,3 164,9 214.5 311,0 240,2 240,2 347.4 186.6 347.4 240,2 240,2 214.5 311,0 240,2 240,2 347,4 186,6 347.4 240,2 240,2 85,8 94.4 51.5 311.0 240.2 604,8 476.1 186,6 311.0 274.5 300.3 240.2 347.4 347,4 240,2 240,2 476.1 598,4 02-3 02-3 7039 7054 No L 72/8 Official Journal of the European Communities 19. 3 . 90 CN code Ireland Portugal £ Ir Esc 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr  100 kg  02-3 02-3 16-1 16-1 16-1 16-1 7039 7054 7319 7322 7319 7322 C) (')O m 0(J) oo - 15,177 7,804 7,804 7,535 12,648 10,118 8,611 6,889 6,028 i 604,8 311,0 311,0 300,3 504.0 403,2 343.1 274,5 240.2 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 6,997 7,804 13,186 8,073 6,028 11,033 7,535 7,804 13,186 " 7,535 6,028 11,033 7,535 6,028 11,033 7,535 6,028 7,266 5,813 6,028 4,844 3,606 6,997 7,266 3,606 - 278,8 311,0 525,4 321,7 240.2 439,7 300,3 311,0 525.4 300,3 240.2 439,7 300.3 240.2 439,7 300.3 240,2 289.5 231.6 240,2 193,0 143.7 278.8 289,5 143,7 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 19 . 3 . 90 Official Journal of the European Communities No L 72/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F! United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc ¢ 100 kg live weight ¢ o (l) o C) 100 kg net weight « (2 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 14,333 14,333 14,333 14,333 14,333 27,233 27,233 27,233 27,233 21,787 21,787 32,680 32,680 21,787 37,267 24,223 24,223 3,876 3,876 19,379 6,056 6,056 30,279 19,379 30,279 30,279 6,056 30,279 37,267 30,279 21,787 31,104 31,104 31,104 31,104 18,633 12,470 12,470 6 138,1 6 138,1 6 138,1 6 138,1 6 138,1 11 662,5 11 662,5 11 662,5 11 662,5 9 330,0 9 330,0 13 995,0 13 995,0 9 330,0 15 959,2 10 373,5 10 373,5 1 659,8 1 659,8 8 298,8 2 593,4 2 593,4 12 966,8 8 298,8 12 966,8 12 966,8 2 593,4 12 966,8 15 959,2 12 966,8 9 330,0 13 319,8 13 319,8 13 319,8 13 319,8 7 979,6 5 340,2 5 340,2 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O OO, O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 72/10 Official Journal of the European Communities 19. 3 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 19. 3 . 90 Official Journal of the European Communities No L 72/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Spain Portugal CN code Table Additionalcode Notes Germany Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc 100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 010591 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 020722 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,558 1,629 0,558 2,426 3,946 3,741 2,667 3,899 3,048 3,466 3,776 3,810 4,176 4,643 5,637 6,264 5,344 5,844 5,571 3,466 3,776 3,810 4,176 5,637 6,264 5,344 5,844 5,571 10,271 4,154 3,163 2,189 5,719 5,372 9,731 2,189 8,000 4,593 37,5 109,3 37,5 162,8 264,9 251.1 179,0 261,7 204,6 232.6 253.5 255.7 280.3 311.6 378.4 420.4 358.7 392,3 373,9 232.6 253.5 255.7 280.3 378.4 420,4 358.7 392.3 373,9 689.4 278.8 212,3 147,0 383,8 360.6 653.2 147,0 537,0 308.3 No L 72/ 12 Official Journal of the European Communities 19. 3 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc - 100 kg  0207 39 35 0207 39 37 0207 39 41 0207 3943 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 3,163 2,189 6,096 2,857 5,143 9,731 2,189 12,272 10,271 6,890 6,428 6,128 3,163 2,189 8,766 5,719 8,474 5,372 8,037 9,731 2,189 10.271 4,154 3,163 2,189 5,719 5,372 9,731 2,189 8,000 4,593 3,163 2,189 6,096 2,857 5,143 9,731 2,189 12.272 10,271 6,890 6,428 6,128 3,163 2,189 212.3 147.0 409.1 191,8 345.2 653.2 147,0 823.7 689.4 462.5 431.5 411,3 212,3 147,0 588.4 383.8 568,8 360.6 539,4 653.2 147,0 689,4 278,8 212.3 147,0 383,8 360.6 653.2 147,0 537,0 308.3 212.3 147.0 409.1 191,8 345,2 653.2 147,0 823,7 689.4 462.5 431,5 411,3 212,3 147,0 19 . 3 . 90 Official Journal of the European Communities No L 72/ 13 Positive Negative Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  100 pieces - 100 kg  0207 43 51 0207 43 53 0207 43 63 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 8,766 5,719 8,474 5,372 8,037 9,731 2,189 4,865 1,164 0,399 3,515 16,451 7,171 7,663 15,888 4,078 7,619 10,704 10,259 10,704 14,271 1,933 14,271 1,933 588,4 383,8 568.8 360,6 539,4 653.2 147,0 326.6 78,1 26,8 235.9 1 104,2 481.3 514.4 1 066,5 273.7 511.4 718.5 688.6 718,5 957,9 129.8 957.9 129,8 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 72/ 14 Official Journal of the European Communities 19 . 3 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg  a+e 6 953,8 4 540,9 6 953,8 d+f d + f a+c 4 540,9 a+c a + c a+c a + c a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 4 540,9 II Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 a+ e 20,147 13,156 20,147 d+ f d + f a + c 13,156 a+ c a + c a + c a + c a+ c+ f a+ c a+ c+ f a + c a + c a + c a +c+f a + c + f a+ c+ f 13,156 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 20,147 13,156 a+c a+ c d + f a + c + f a+c+f a+c a+ c a+ c ; a+c+f a + c + f a+c+f 6 953,8 4 540,9 a+c a+c d+f a+ c+ f a + c+ f a+c a+c a+c a+c+f a+c + f a+c+f 19 . 3 . 90 Official Journal of the European Communities No L 72/ 15 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 5 103,1 5 230,7 a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a + c+f 14,785 , 15,155 17,322 17,755 21,427 21,963 33,375 34,210 5 978,6 6 128,1 7 395,5 7 580,4 11 519,4 11 807,4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 I i b x coef b x coef 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b b x coef b 25,051 28,604 17,223 22,412 7,829 11,387 8 646,4 9 872,5 5 944,4 7 735,5 2 702,0 3 930,2 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 28,604 22,412 11,387 9 872,5 7 735,5 3 930,2 28,604 38,785 9 872,5 13 386.5 04-9 04-9 04-10 04-10 04-10 04-10 10,286 15,087 21,952 3 550,2 5 207,1 7 576,8 No L 72/16 Official Journal of the European Communities 19. 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg  7239 7235 7236 7237 7238 7235 7238 7239 26,033 10,286 15,087 21,952 21,952 26,033 26,033 27,076 22,412 25,051 28,604 17,223 22,412 33,477 33,477 22,412 33,477 8 985,3 3 550,2 5 207,1 7 576,8 7 576,8 8 985,3 8 985,3 9 345,1 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 11 554,6 11 554,6 7 735,5 11 554,6 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 4-15 4-15 04-15 04-15 04-15 4-15 04-15 4-15 04-15 4-15 04-15 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 30,677 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 10 588,1 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 25,051 8 646,4 Official Journal of the European Communities No L 72/ 1719 . 3 . 90 Positive Negative Table Germany Spain Portugal CN code Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc  100 kg  28,604 17,223 22,412 9 872,5 5 944,4 7 735,5 25,051 28,604 17,223 22,412 8 646,4 9 872,5 5 944,4 7 735,5 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,123 22,412 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 $72,5 5 944,4 7 735,5 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 25,051 28,604 17,223 22,412 8 646,4 9 872,5 5 944,4 7 735,5 38,785 25,051 28,604 17,223 22,412 13 386,5 8 646,4 9 872,5 5 944,4 7 735,5 7226 7227 7228 7229 7230 7259 04-8 04-8 04-8 04-8 04-8 04-16 No L 72/ 18 Official Journal of the European Communities 19. 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit Prance FF Greece Dr Ireland £ IrlDM Pta Esc  100 kg  04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 25,051 28,604 17,223 22,412 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 8 646,4 9 872,5 5 944,4 7 735,5 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 25,051 28,604 17,223 22,412 8 646,4 9 872,5 5 944,4 7 735,5 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 25,051 28,604 17,223 22,412 7,829 11,387 7,829 11,387 28,604 22,412 8 646,4 9 872,5 5 944,4 7 735,5 2 702,0 3 930,2 2 702,0 3 930,2 9 872,5 7 735,5 Official Journal of the European Communities No L 72/ 1919 . 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg ­ 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 11,387 28,604 22,412 11,387 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 3 930,2 9 872,5 7 735,5 3 930,2 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6258,5 882,2 2309 10 39 2309 10 59 No L 72/20 Official Journal of the European Communities 19 . 3 . 90 Negative Denmark CN code Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2309 10 59 2309 10 70 Positive \ Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23^14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2309 90 35 2309 90 39 19 . 3 . 90 Official Journal of the European Communities No L 72/21 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spam Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Put Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2309 90 39 2309 90 49 2309 90 59 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 . 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2,556 5,112 7,668 9,585 10,736 11,502 4,029 8,059 12,088 15,111 16,924 18,133 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 882,2 1 764,5 2 646,7 3 308,4 3 705,4 3 970,0 1 390,8 2 781,5 4 172,3 5 215,4 5 841,2 6 258,5 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 2309 90 70 No L 72/22 Official Journal of the European Communities 19. 3 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  °/o milk fat/ 100 kg product  a b 0,372 0,409 128,5 141,0  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  c 0,172 59,4 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,201 69,5  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,016 5,4 l L I  °/o sucrose/100 kg product  f 0,072 7,9 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/Or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 19 . 3 . 90 Official Journal of the European Communities No L 72/23 PART 6 SECTORWINE Monetary compensatory amounts I \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France - FF Greece Dr Ireland £ Irl Portugal - Esc 2204 21 25 2204 21 29 2204 21 35 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 o C) 0 C) 0 C) C) C) 424,8 424,8 18,4 424,8 18,4 297,7 297,7 18,4 297.7 18,4 424.8 18,4 424,8 2204 21 39 2204 29 10 2204 29 25 2204 29 29 2204 29 35 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7592 7455 7457 7593 7594 7426 : 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 o o (') o o o O (2) C) o C) O 18,4 297,7 18,4 297.7 18,4 18,4 424.8 424,8 424,8 424,8 18,4 424,8 18,4 297,7 297,7 18,4 297.7 18,4 . 424,8 424.8 18,4 424,8 No L 72/24 Official Journal of the European Communities 19. 3 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 29 35 ' 22Q4 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 o (l) 0 0 18,4 297,7 18,4 297,7 18,4 (') % vol/hl O hi 19 . 3 . 90 Official Journal of the European Communities No L 72/25 PART 7 SECTOR SUGAR Monetary compensatory amounts I I || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain " Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IIIlII  100 kg  l 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 0 o (') o o 5,997 5,997 5,997 5,997 5,997 5,997 5,997 5,997 7,191 7,191 7,191 659,8 659,8 659,8 659,8 659,8 659,8 659,8 659,8 791,2 791,2 791,2 IlIl  100 kg of dry matter  1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340 7,191 7,191 7,191 791,2 791,2 791,2 \  % sucrose content and 100 kg net  1702 60 90 17-10 17-10 17-10 7345 7346 7347 o C) C) 0,0719 0,0719 0,0719 7,912 7,912 7,912  100 kg of dry matter  1702 90 30 17-7 7340 L 7,191 791,2 \ \ L  % sucrose content and 100 kg net  1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 C) o C) C) 0 C) o 0,0719 0,0719 0,0719 0,0719 0,0719 0,0719 0,0719 7,912 7,912 7,912 7,912 7,912 7,912 7,912 \ \ \  100 kg of dry matter  \ 2106 90 30 21-5 7419 l 7,191 791,2 I l  % sucrose content and 100 kg net  2106 90 59 21-6 21-6 21-6 7423 7424 7425 C) o ( 3 ) 0,0719 0,0719 0,0719 7,912 7,912 7,912 No L 72/26 Official Journal of the European Communities 19 . 3 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p, 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. ( 3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 19 . 3 . 90 Official Journal of the European Communities No L 72/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg ­ 6 258,4 6 962,9 9 854,6 775,8 1 032,0 1 563,4 6 258,4 6 962,9 9 854,6 775,8 1 032,0 1 563,4 1 594,0 1 594,0 18,132 20,160 28,553 2,248 2,990 4,530 18,132 20,160 28,553 2,248 2,990 4,530 4,618 4,618 4,311 4,311 4,827 4,827 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 3.1 . 7632 » ¢ 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 72/28 Official Journal of the European Communities 19 . 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 3,781 3,781 3,321 3,781 2,991 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 ' 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 210110 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 4,303 5,662 622,8 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 6585 7585 6586 7586 3,431 5,143 5,931 7,151 8,350 803,8 1 472,2 1 743,9 2 166,0 2 579,4 7001 7002 7003 7004 7635 7636 7637 7642 2,912 4,207 6,019 3,195 662,2 19. 3 . 90 Official Journal of the European Communities No L 72/29 Positive Negative Germany Spam PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ IrlDM Pta Esc 100 kg - 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 640,9 911,5 640,9 911,5 662,2 752,2 655,1 5,825 4,551 8,284 3,511 3,511 3,195 5,825 4,551 8.284 2,912 4,207 6,019 2,371 3,730 5,025 6.837 3,299 4,658 5,953 2,750 4,303 5,662 2,539 4,092 5,451 6,746 8,558 3,357 4,910 6,269 7,564 9,376 4.285 5.838 7*197 8,492 5,289 6,842 8,201 7,616 9,169 10,528 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 622,8 876,2 1 047,1 1 196,6 1 339,1 1 538,4 966,2 1 137,1 1 286,6 1 429,1 1 628,4 1 068,4 1 239,3 1 388,8 1 531,3 1 178,6 1 349,5 1 499,0 2 628,5 2 799,4 2 948,9 No L 72/30 Official Journal of the European Communities 19 . 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  1 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 11,823 13,635 8,434 9,987 11,346 12,641 14,453 9,362 10,915 12,274 13,569 10,366 11,919 13,278 13,599 15,152 16,511 17,806 19,618 14,417 15,970 17,329 18,624 20,436 15,345 16,898 18,257 19,552 16,349 17,902 19,261 26,473 28,026 29,385 30,680 32,492 27,291 28,844 30,203 31,498 28,219 29,772 31,131 29,223 30,776 3 091,4 3 290,7 2718,5 2 889,4 3 038,9 3 181,4 3 380,7 2 820,7 2 991,6 3 141,1 3 2S3,6 2 930,9 3 101,8 3 251,3 4 693,8 4 864,7 5 014,2 5 156,7 5 356,0 4 783,8 4 954,7 5 104,2 5 246,7 5 446,0 4 886,0 5 056,9 5 206,4 5 348,9 4 996,2 5 167,1 5 316,6 9 137,3 9 308,2 9 457,7 9 600,2 9 799,5 9 227,3 9 398,2 9 547,7 9 690,2 9 329,5 9500,4 9 649,9 9 439,7 9 610,6 19 . 3 . 90 Official Journal of the European Communities No L 72/31 Negative PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Esc 100 kg  Positive CN code Table Additional' code Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 o o e&gt; C) 0) o C) o 0 C) o (') o i 2,477 3,836 5,131 6,943 3,295 4,654 5,949 7,761 2,670 4,223 5,582 6,877 3,674 5,227 6,586 3,463 5,016 6,375 7,670  7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) o C) o C) o (') / 1\ o C) (') C) O (') n 0 - 9,482 4,281 5,834 7,193 8,488 10,300 5,209 6,762 8,121 9,416 6,213 7,766 9,125 8,540 10,093 11,452 12,747 14,559 9,358 10,911 12,270 13,565 15,377 10,286 639,2 781,7 981.0 579,7 729,2 871,7 1 071,0 681,9 831,4 973,9 621,2 792.1 941,6 1 195,0 1 365,9 1 515,4 1 657,9 1 857,2 1 285,0 1 455,9 1 605,4 1 747,9 1 947,2 1 387,2 1 558,1 1 707,6 1 850,1 1 497,4 1 668,3 1 817,8 2947,3 3 118,2 3 267,7 3 410,2 3 609,5 3 037,3 3 208,2 3 357,7 3 500,2 3 699,5 3 139,5 No L 72/32 Official Journal of the European Communities 19. 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lk FF Dr £ Irl Esc 100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) C) C) C) O O O O O o C) C) C) C) C) o (') o C) o (') C) C) C) C) 11,839 13,198 14,493 11,290 12,843 14,202 14,523 16,076 17,435 18,730 20,542 15,341 16,894 18,253 19,548 21,360 16,269 17,822 19,181 20,476 17,273 18,826 20,185 27,397 28,950 30,309 31,604 28,215 29,768 31,127 32,422 29,143 30,696 32,055 30,147 31,700 6,208 7,761 9,120 10,415 12,227 7,026 8,579 9,938 11^233 3 310,4 3 459,9 3 602,4 3 249,7 3 420,6 3 570,1 5 012,6 5 183,5 5 333,0 5 475,5 5 674,8 5 102,6 5 273,5 5 423,0 5 565,5 5 764,8 5 204,8 5 375,7 5 525,2 5667,7 5 315,0 5 485,9 5 635,4 9 456,1 9 627,0 9776,5 9 919,0 9 546,1 9 717,0 9 866,5 10 009,0 9 648,3 9 819,2 9 968,7 9 758,5 9 929,4 2 143,6 ? 314,5 2464,0 2 606,5 2 805,8 2 233,6 2 404,5 2 554,0 2 696,5 19 . 3 . 90 Official Journal of the European Communities No L 72/33 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 /l\ o o C) (,) C) C) C) C) C) C) 0) C) C) C) o C) C) C) (') 0) o o C) 0) 0) (l) o o C) C) C) o o C) C) 13,045 7,954 9,507 10,866 12,161 8,958 10,511 11,870 9,960 11,513 14,721 16,274 17,633 18,928 20,740 15,539 17,092 18,451 19,746 21,558 16,467 18,020 19,379 20,674 17,471 19,024 8,264 9,817 11,176 12,471 14,283 9,082 10,635 11,994 13,289 15,101 10,010 11,563 12,922 14,217 11,014 12,567 13,926 12^016 13,569 2 895,8 2 335,8 2 506,7 2 656,2 2 798,7 2 446,0 2 616,9 2766.4 2 556,4 2 727,3 5 081,1 5 252,0 5 401,5 5 544,0 5 743,3 5 171,1 5 342,0 5491.5 5 634,0 5 833,3 5 273,3 5 444,2 5 593,7 5 736,2 5 383,5 5 554,4 2 853,9 3 024,8 3 174,3 3 316,8 3 516,1 2 943,9 3 114,8 3 264,3 3 406,8 3 606,1 3 046,1 3 217,0 3 366,5 3 509,0 3 156,3 3 327,2 3 476,7 3 266,7 3 437,6 No L 72/34 Official Journal of the European Communities 19. 3 . 90 Negative PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Esc  100 kg  \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £  7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 0) 0) o C) C) O o C) o o &lt; l) o o o C) O C) O o C) o o (') 0) o ( l) o 15,953 17,506 18,865 20,160 21,972 16,771 18,324 19,683 20,978 22,790 17,699 19,252 20,611 21,906 18,703 20,256 19,705 10,301 11,854 13,213 14,508 16,320 11,119 12,672 14,031 15,326 17,138 12,047 13,600 14,959 16,254 13,051 14,604 15,963 14,053 15,606 17,003 18,556 19,915 21,210 23,022 17,821 19,374 20,733 22,028 5 506,2 5 677,1 5 826,6 5 969,1 6 168,4 5 596,2 5 767,1 5916,6 6 059,1 6 258,4 5 698,4 5 869,3 6 018,8 6 161,3 5 808,6 5 979,5 5 919,0 3 557,4 3 728,3 3877,8 4 020,3 4 219,6 3 647,4 3 818,3 3 967,8 4 110,3 4 309,6 3 749,6 3 920,5 4 070,0 4 212,5 3 859,8 4 030,7 4 180,2 3 970,2 4 141,1 5 868,6 6 039,5 6 189,0 6 331,5 6 530,8 5 958,6 6 129,5 6 279,0 6 421,5 19 . 3 . 90 Official Journal of the European Communities No L 72/35 Negative PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Esc  100 kg  II Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £  7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 0) C) C) C) o C) (') o C) C) 0) o C) 0) O C) 0) o o C) o C) 0) o ( ') O o 18,749 20,302 21,661 19,753 21,306 11.906 13,459 14,818 16,113 17,925 12,724 14,277 15,636 16,931 18,743 13,652 15,205 16,564 17,859 14,656 16,209 17,568 15,658 17,211 17,944 20,222 20,856 22,151 23,963 18,762 20,315 21,674 22,969 19,690 21,243 22,602 20,694 22,247 17,995 19,548 20.907 22,202 24,014 18,813 20,366 6 060,8 6 231,7 6 381,2 6 171,0 6 341,9 4 111,7 4 282,6 4 432,1 4 574,6 4 773,9 4 201,7 4 372,6 4 522,1 4 664,6 4 863,9 4 303,9 4 474,8 4 624,3 4 766,8 4 414,1 4 585,0 4 734,5 4 524,5 4 695,4 6 193,3 6 614,5 6 513,7 6 656,2 6 855,5 6 283,3 6 454,2 6 603,7 6 746,2 6 385,5 6 556,4 6705,9 6 495,7 6 666,6 6 210,9 6 381,8 6 531,3 6 673,8 6873,1 6 300,9 6 471,8 No L 72/36 Official Journal of the European Communities 19. 3 . 90 Positive Negative CN code Tabe Additionalcode Germany Spain Denmark Italy France Greece Ireland Portugal Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  C) e&gt; 0) o o o o o C) C) O C) (') 0 C) C) O C) 0 C) C) C) C) C) C) (l) C) o C) C) C) C) C) C) o C) 6 621,3 6 763,8 6 963,1 6403,1 6 574,0 6 723,5 6 866,0 6 513,3 6 684,2 6 623,7 7 160,2 7 331,1 7 480,6 7 623,1 7 250,2 7 421,1 7 570,6 7 713,1 7 352,4 7 523,3 7 672,8 7 462,6 7 633,5 6 694,8 6 865,7 7 015,2 7 157,7 6 784,8 6 955,7 7 105,2 7 247,7 6 887,0 7 057,9 7 207,4 6 997,2 7 168,1 8 607,6 8 778,5 8 928,0 8 697,6 8 868,5 9 018,0 8 799,8 8 970,7 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 21,725 23,020 24,832 19,741 21,294 22,653 23,948 20,745 22,298 21,747 20,745 22,298 23,657 24,952 21,563 23,116 24,475 25,770 22.491 24,044 25,403 23,495 25,048 19,397 20,950 22.309 23,604 20,215 21,768 23,127 24,422 21,143 22,696 24,055 22,147 23,700 24,939 26.492 27,851 25,757 27.310 28,669 26,685 28,238 3,752 19. 3 . 90 Official Journal of the European Communities No L 72/37 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg ­ 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841 (T O O C) O O O O C) 0) C) 5,305 30,481 32,034 33.393 31,299 32,852 6,291 7,844 32,227 33,780 11.368 12,921 36,023 37,576 36,841 38.394 17,351 18,904 4,676 6,229 37,715 39,268 40,627 38,533 40,086 41,445 7,215 8,768 39,461 41,014 12,292 13,845 38,639 40,192 41,551 39,457 41,010 42.369 18,275 19,828 40,385 41,938 18,473 3,400 583,7 10 520,4 10 691,3 10 840,8 10 610,4 10 781,3 1 289,0 1 459,9 10 712,6 10 883,5 3 041,3 3 212,2 12 433,2 12 604,1 12 523,2 12 694,1 5 106,6 5 277,5 731,6 902.5 13 017,5 13 188,4 13 337,9 13 107,5 13 278,4 13 427,9 1 607,8 1 778,7 13 209,7 13 380,6 3 360,1 3 531,0 13336,3 13 507,2 13 656,7 13 426,3 13 597,2 x 13 746,7 5 425,4 5 596,3 13 528,5 13 699,4 5 493,9 637.6 808,5 No L 72/38 Official Journal of the European Communities 19 . 3.90 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 i 4,759 6*054 7,866 2,665 4,218 5,577 6,872 8,684 3,593 5,146 6,505 7,800 4,597 6,150 7,509 5,599 7,152 3,079 4,632 5,991 7,286 9,098  7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 C) 0) ' 3,897 5,450 6,809 8,104 9,916 4,825 6,378 7,737 9,032 5,829 7,382 8,741 6,831 8,384 4,310 5,863 7,222 8,517 10,329 5,128 6,681 8,040 9,335 958,0 1 100,5 1 299,8 727,6 898,5 1 048,0 1 190,5 1 389,8 829,8 1 000,7 1 150,2 1 292,7 940,0 1 110,9 1 260,4 1 050,4 1 221,3 1 062,7 1 233,6 1 383,1 1 525,6 1 724,9 1 152,7 1 323,6 1 473,1 1 615,6 1 814,9 1 254,9 1 425,8 1 575,3 1 717,8 1 365,1 1 536,0 1 685,5 1 475,5 1 646,4 1 487,7 1 658,6 1 808,1 1 950,6 2 149,9 1 577,7 1 748,6 1 898,1 2 040,6 19 . 3 . 90 Official Journal of the European Communities No L 72/39 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Put Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 7971 7972 7973 7975 7976 C) C) e&gt; o o o O C) 0) e&gt; I 11,147 6,056 7,609 8,968 10,263 7,060 8,613 9,972 8,062 9,615 6,158 7,711 9,070 10,365 12,177 6,976 8,529 9,888 11,183 12,995 7,904 9,457 10,816 12,111 8,908 10,461 11,820 9,910 11,463 8,929 10,482 11,841 13,136 14,948 9,747 11,300 12,659 13,954 15,766 10,675 12,228 13,587 14,882 11,679 13,232 - 2 239,9 1 679,9 1 850,8 2 000,3 2 142,8 1 790,1 1 961,0 2 110,5 1 900,5 2 071,4 2 125,3 2 296,2 2 445,7 2 588,2 2 787,5 2 215,3 2 386,2 2 535,7 2 678,2 2 877,5 2 317,5 2 488,4 2 637,9 2 780,4 2 427,7 2 598,6 2 748,1 2 538,1 2 709,0 3 081,7 3 252,6 3 402,1 3 544,6 3 743,9 3 171,7 3 342,6 3 492,1 3634,6 3 833,9 3273,9 3 444,8 3 594,3 3 736,8 3 384,1 3 555,0 No L 72/40 Official Journal of the European Communities 19. 3 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 14,591 12,681 14,234 13,855 15,408 16,767 18,062 19,874 14,673 16,226 17,585 18,880 15,601 17,154 18,513 16,605 18,158 3 704,5 3 494,5 3 665,4 4 782,0 4 952,9 5 102,4 5 244,9 5 444,2 4 872,0 5 042,9 5 192,4 5 334,9 4 974,2 5 145,1 5 294,6 5 084,4 5 255,3 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 574x 5750 5751 5760 5761 5762 5765 5766 5770 5771 5780 578 1 5785 5786 579x 0,436 0,921 1,473 2,036 2,904 4,210 6,533 6,533 9,147 9,147 11,760 11,760 11,760 14,373 14,373 14,373 14,373 14,373 14,373 14,373 16,987 16,987 16,987 16,987 0,436 150,2 317,4 507,8 701.9 1 001,0 1 451,5 2 252,3 2 252,3 3 153,3 3 153,3 4 054,2 4 054,2 4 054,2 4 955,1 4 955,1 4 955,1 4 955,1 4 955,1 4 955,1 4 955,1 5 856,1 5 856,1 5 856,1 5 856,1 150,2 : 19 . 3 . 90 Official Journal of the European Communities No L 72/41 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fi United Kingdom £DM P » Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 0,436 0,436 0,436 0,436 0,436 0,436 0,436 0,921 0,921 0,921 1,473 1,473 2,036 2,036 2,904 2,904 4,210 4,210 6,533 6,533 150,2 150,2 150,2 150,2 150,2 150,2 150,2 317,4 317,4 317,4 507,8 507,8 701.9 701,9 1 001,0 1 001,0 1 451,5 1 451,5 2 252,3 2 252,3 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 6766 6770 6771 6780 6781 0,324 0,685 1,096 1,515 2,161 3,134 4,863 4,863 6,808 6,808 8,753 8,753 8,753 10,698 10,698 10,698 10,698 10,698 10,698 10,698 12,643 12,643 111,8 236,2 378.0 522,4 745.1 1 080,3 1 676,4 1 676,4 2 346,9 2 346,9 3 017,5 3 017,5 3 017,5 3 688,0 3 688,0 3 688,0 3 688,0 3 688,0 3 688,0 3 688,0 4 358,6 4 358,6 No L 72/42 Official Journal of the European Communities 19 , 3 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ I l  100 kg   6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 12,643 12,643 0,324 0,324 0,324 0,324 0,324 0,324 0,324 0,324 0,685 0,685 0,685 1,096 1,096 1,515 1,515 2,161 2,161 3,134 3,134 4,863 4,863 4 358,6 4 358,6 111,8 111,8 111,8 111,8 111,8 111,8 111,8 111,8 236,2 236,2 236,2 378,0 378.0 522,4 522,4 745.1 745,1 1 080,3 1 080,3 1 676,4 1 676,4 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared wilt be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/ isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 188,-1 . 7. 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Mote : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 19. 3 . 90 Official Journal of the European Communities No L 72/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg - 3,596 3,596 3,596 3,596 3,596 3,596 No L 72/44 Official Journal of the European Communities 19 . 3, 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 1509 10 90 1509 90 00  100 kg - 13,343 13,343 9,342 14,774 10,773 10,773 14,677 10,676 10,676 5,649 5,649 1,649 6,892 2,891 2,891 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 19 . 3 . 90 Official Journal of the European Communities No L 72/45 ANNEX II Monetary coefficients Products I Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France ; Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector , .   1,135 1,173 1,100 1,182 1,182 1,138 1,173 1,182 1,173 1,182 1,182 1,097   1,010 1,010 1,010 1,015 1,010 1,015 1,010 1,010  1,240 1,240 1,014 1,069 1,069 1,160 1,034 1,240 1,069 1,240 ; 1,069  0,978 0,978 0,988 0,988 0,978 0,988 0,978 0,988 1,011 1,011 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,75662 0,509804 0,133651 0,448248 0,150591 0,0498895 0,0481420 12,6487 11,6955 8,56457 57,2606 10,5897 2,77622 9,31105 3,12808 1,03631 2 077,21 262,740 242,940 177,904 55,2545 10,2187 2,67895 8,98483 3,01849 0,964963 ; 2 004,43 253,535 234,428 .171,671 48,2868 8,93008 2,34113 7,85183 2,63785 0,873900 0,843281 1 751,67 221,564 204,867 150,023 No L 72/46 Official Journal of the European Communities 19 . 3 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 19 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,957975 0,957975 0,947932 0,926452 0,946078 0,955350 0,914303 : the beginning of the 1990/ 1991 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,613884 0 0 0,613884 0 0 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 (1 ) of Regulation (EEC) No 3155/85 , the monetary compensatoryamounts fixed in advance in the case of the following countries, from 19 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0  0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,957975 0,957975 0,947932 0,926452 0,946078 0,955350 0,914303 the beginning of the 1991 /1992 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,115145 0 0 0,115145 0 0 Portugal Sugar Olive oil 0 0